Citation Nr: 0730087	
Decision Date: 09/25/07    Archive Date: 10/01/07

DOCKET NO.  04-32 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina



THE ISSUE

Entitlement to service connection for degenerative joint 
disease of the left shoulder.



REPRESENTATION

Appellant represented by:	The American Legion






INTRODUCTION

The veteran had active military service from December 1981 to 
April 1988 and from January 1994 to October 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) of Columbia, South 
Carolina.


FINDINGS OF FACT

1.  Appellant is service connected for arthritis of the right 
shoulder and of the right hip, in each instance the arthritis 
followed trauma to the joints involved. 

2.  Degenerative joint disease (degenerative arthritis) in 
the left shoulder was not demonstrated during service, was 
not shown within 1 year following separation from either 
period of service, and is not shown to be related to 
arthritis of the right shoulder or right hip.


CONCLUSION OF LAW

Degenerative arthritis of the left shoulder was not incurred 
in or aggravated by active service and is not proximately due 
to, the result of, or aggravated by service connected 
disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.303, 
3.307, 3.309, 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA) (codified at 
38 U.S.C.A. §§ 5100, 5102- 5103A, 5106, 5107, 5126 (West 2002 
& Supp. 2007)) imposes obligations on VA in terms of its duty 
to notify and assist claimants.  When VA receives a complete 
or substantially complete application for benefits, it is 
required to notify the claimant and his representative, if 
any, of any information and medical or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the 
United States Court of Appeals for Veterans Claims (Court) 
held that VA must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Id.  

By letter dated in November 2003, which is before initial 
consideration of the claim, VA advised the veteran of the 
essential elements of the VCAA.  VA informed the veteran of 
the types of evidence needed in a claim for service 
connection.  VA also told him that it would make reasonable 
efforts to help him get the evidence necessary to 
substantiate his claim for service connection, but that he 
must provide enough information so that VA could request any 
relevant records.  VA told him that it was responsible for 
obtaining any evidence held by a federal government agency.  
The veteran was asked to submit evidence to VA pertaining to 
his claim.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements apply to all five 
elements of a service connection claim.  Those five elements 
include: (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  The November 2003 notification letter did 
not include the last two elements; however, the Board finds 
no prejudice to the veteran.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993) (where the Board addresses a question that 
has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the veteran has 
been prejudiced thereby).  As the Board concludes below that 
the preponderance of the evidence is against the veteran's 
claim for service connection, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot. 

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has of record private medical records, 
VA treatment records, photocopies of photographs, service 
personnel records, and service medical records.  A VA 
examination was provided in connection with this claim.  The 
Board finds that VA has made reasonable efforts to assist the 
veteran in obtaining evidence.

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify (each of the four content 
requirements) and the duty to assist pursuant to the VCAA.  
See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.159(b), 20.1102 (2006); Pelegrini, supra; 
Quartuccio, supra; Dingess, supra.  The veteran has not 
claimed that VA has failed to comply with the notice 
requirements of the VCAA.  Any error in the sequence of 
events or content of the notice is not shown to have any 
effect on the case or to cause injury to the claimant.  Thus, 
any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Dingess, 
supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

Service connection laws and regulations

In general, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131.

In order to establish service connection for the claimed 
disability, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

Secondary service connection may be granted for a disability, 
which is proximately due to, or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a).  
Secondary service connection may be found where a service-
connected disability has aggravated a non-service-connected 
condition; when aggravation of a non-service-connected is 
proximately due to or the result of a service-connected 
disorder, the veteran will be compensated for the degree of 
disability (but only that degree) over and above the degree 
of disability existing prior to the aggravation. Allen v. 
Brown, 7 Vet. App. 439 (1995).

Service connection will be rebuttably presumed for certain 
chronic diseases, including arthritis, which are manifest to 
a compensable degree within the year after active service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).

Analysis

The veteran asserts that service connection should be granted 
for degenerative arthritis of the left shoulder.  The Board 
concludes in the contrary and holds that a preponderance of 
the evidence is against the claim.

Review of the record reveals that the veteran was seen on 
numerous occasions during service for right shoulder 
complaints.  Subsequent to service he complained of continued 
right shoulder pain.  Noting this history, by decision of 
August 1999, the Board granted service connection for 
arthritis of the right shoulder.  This would be properly 
characterized as post-traumatic degenerative arthritis of the 
shoulder.

Likewise, the RO more recently, noting groin complaints in 
service and post-service evidence of arthritis in the hip, 
concluded that service connection for post-traumatic 
degenerative arthritis of the right hip was in order.

Review of the records at the time of these decisions fails to 
reveal that there was any evidence of system wide 
degenerative arthritis.  Service medical records are 
completely negative for any left shoulder complaints and 
degenerative arthritis of multiple joints was not shown in 
service or within 1 year following service separation from 
either period of service.

On physical examination in 1996 there were no pertinent 
complaints or findings.  The first evidence of continuing 
left shoulder pathology is on examination in December 2003.  
At that time the veteran gave a history of complaints of pain 
for the last 6-7 months with no particular history of injury.  
Work-up at that time revealed evidence of arthritic changes 
in the left shoulder.

As noted above, the arthritis of the right shoulder and right 
hip is attributed to injury to those joints in service.  
Records in service and thereafter fail to reveal evidence of 
systemic degenerative changes.  Thus the arthritis now found 
in the left shoulder is not shown to be related to arthritis 
of the right hip or right shoulder.

Moreover, as noted, there was no evidence of any generalized 
arthritis in service, specifically of the left shoulder, and 
there is no evidence of left shoulder arthritis within 1 year 
following separation from either period of service.  The 
first evidence of arthritis of the left shoulder was shown 
many years after service, and there is no competent medical 
or other objective finding that it is related to any in-
service occurrence of event.  As noted, no left shoulder 
disorder was reported or otherwise demonstrated during 
service.  

After reviewing all the pertinent evidence on file, it is 
concluded that there is no basis for granting service 
connection for arthritis of the left shoulder.  It is not 
shown in service, not shown within 1 year of separation from 
either period of service, and is not shown to be related in 
any way to service connected arthritis of the right shoulder 
or right hip.  As the evidence preponderates against the 
claim, there is no raising of reasonable doubt.


ORDER

Service connection for degenerative joint disease of the left 
shoulder is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


